Title: From James Madison to John Breckinridge, 31 January 1806
From: Madison, James
To: Breckinridge, John


                    
                        Sir
                        Department of State 31 Jany. 1806
                    
                    I have the honor to enclose a letter from Mr. Merry of the 7th. inst. in which he complains of the construction put, by the officers of the Treasury Department and other branches of the Government, upon the treaty of Amity with Great Britain, and the explanatory articles, in three particulars: 1st. respecting the mode of calculating the duties collected in the Northern Districts of the U.States upon goods carried across the boundary line: 2nd. the imposition of tonnage duty on British vessels, navigating the Lakes; and 3rd. the compelling of British subjects to take out licences for the Indian trade, in the same manner as citizens of the U.States. I add to this letter, by way of illustration, several documents drawn up by the Secretary and Comptroller of the Treasury; and request the favor of you to examine the whole subject, and give me your opinion, whether there is reason to change the constructions adopted by us hitherto. I have the honor to be, Sir, With very great respect, Your most obed. servt.
                    
                        James Madison
                    
                